WOLFE, Chief Justice.
I dissent.
In this decision, we clash head-on with two principles of law repeatedly announced by this court. The first, that fraud or misrepresentation must be proved by clear and convincing evidence; the second, that the trier of the fact is the sole judge of the credibility of the witness and is in a better position to determine wherein lies the truth.
The appellant admitted the execution of the contract and sought to have it cancelled because of false and fraudulent representations on the part of respondent’s agent. In order to succeed, it was necessary that he establish the claimed fraud or misrepresentation by clear and convincing evidence. The trial judge, after observing appellant on the witness stand and hearing and evaluating his testimony, concluded that the evidence was such that it did not clearly convince him that appellant had been defrauded. This court reverses the judgment of the trial court and in so doing merely substitutes its judgment as to the quality of the evidence without any weight to the advantages possessed by the judge who observed the only witness.
The appellant was the sole witness who testified, and so his testimony was not denied. But there are some facts and circumstances which cast doubt upon his version of the transaction. Apparently, these, together with appellant’s interest and demeanor on the witness stand, caused the trial judge to refuse to accept his explanation.
The facts and circumstances which, I believe, might have influenced the trial judge are these: Appellant was a busi*413ness man of many years of experience. He signed a written contract which provided what is usual in many contracts obtained by agents, that the respondent was not bound by any representations or promises made by any salesman or agent relative to the transaction which were not embodied in the written contract. This contract was executed after the dates of the conversations related by appellant and should have been understood by him. The exclusive agency contract, claimed by appellant, is indefinite and uncertain with respect to certain terms, and was unlimited as to time. It said nothing about territorial' rights which appellant knew because he protested the absence of said provision. The trial court may have believed that the testimony of Zee that he was to receive an exclusive agency for four states in a promised future separate contract was inherently improbable as appellant was in the motel business and this venture would be a side line. The claimed contract was far more generous than one would reasonably expect, as it allowed appellant a commission on every sale in three states regardless of who made the sale and without any requirement that appellant devote any amount of time to developing the territory.
In addition to appellant’s claim of a most unusual contract, his subsequent acts, conduct, and correspondence might lead the trial court to believe the exclusive agency contract might have been discussed but never fully agreed upon. The sales contract was entered into on the 16th day of August, 1947, and the first correspondence found in the record is a letter from Grote, the salesman, to appellant, dated August 25, 1947. This letter was merely a request for the serial numbers of the 19 scales purchased.
Appellant did not answer this communication, but on October 29, 1947, some two and a half months after the contract was signed, appellant directed a letter, not to Grote but to the respondent company. The letter never mentioned the supposedly oral agreement for exclusive territorial *414rights but spoke about appellant having told Grote that he, the appellant,
“was interested in his complete proposition and that I would do business with him providing that he could deliver the proper credentials to me showing discounts and see what the proposition consisted of.”
This letter was forwarded by the respondent company to Grote who replied to appellant directly in a letter dated November 11, 1947 and which letter is devoted toward telling appellant how good Grote had been to him because they were fellow Shriners. On November 14, 1947, the appellant answered Grote’s letter of November 11th and for the first time mentioned the failure.
The majority opinion states,
“After examining the record closely, we cannot find any circumstances that would raise a doubt as to the truth of defendant’s testimony. It seems reasonable and consistent with truth to us. We hold, therefore, that defendant’s testimony was clear and convincing in support of his answer and counterclaim.” [Emphasis added.]
But it is the business of the trial judge who has the witnesses before him to determine wherein lies the truth. And it is not the province of this court to determine whether the testimony in the mind of the trial judge met the standard of being “clear and convincing” and to hold that he who was confronted by the witnesses should have found the testimony to be clear and convincing. The majority have from the lifeless record, measured the quality of the testimony and have determined that it seems reasonable and consistent with truth. This should not be done unless it can be said that no mind reasonably acting in this matter could find that it was not clear and convincing. Can it be said that such is the case here? I need not labor this further. For further amplification, I refer to my concurring opinion in the case of Sine v. Harper, 118 Utah 415, 222 P. 2d 571, 584, where I carefully considered the two elements which must be taken into consideration by the *415review court in assessing the conclusion of the fact finder who is under duty to apply the clear and convincing evidence rule.
The trial judge is by the review court given latitude in applying the clear and convincing test just as he is given latitude in applying the mere or bare preponderance test. See concurring opinion in Stanley v. Stanley, 97 Utah 520, 94 P. 2d 465, where it was held that if in equity cases the evidence read from the record appears to preponderate slightly against the conclusions of the lower court we would nevertheless follow the conclusions of the chancellor. So, too, even if the evidence appears to this court to fall slightly short of being clear and convincing, we will nevertheless hold it to be clear and convincing because of the margin allowed the trial court due to his advantage in being confronted with the live evidence rather than a lifeless record, but subject to the further application of the oft used and well known objective test that if no reasonable man, judging from the record, could conclude from that record that the evidence is clear and convincing, the review court will not affirm. Certainly, it cannot be said in this case that from the record every reasonable mind would have been compelled if sitting on the trial bench to find Zee’s testimony clear and convincing.
Of course, one must in all probability conclude that Grote, was untruthful in stating that he was vice president of the plaintiff company, but the trial judge may not have thought that deceit to have induced the contract and it would not necessarily mean that the contract was not as it purported to be. It was still the province of the trial judge to determine what the real contract between the parties was and whether the circumstance of dishonesty would itself cancel out the effect of what he, the trial judge, may have concluded were inherently improbable provisions of the claimed contract. The very assembling of these factors possessing the capability of pulling the mind in two directions would seem to preclude any possibility of a review court holding *416that the evidence must have been in law clear and convincing.
We repeatedly announce the rule that the trial court is in a better position to weigh the imponderables than is this court, and yet we reverse his determination because we accept appellant’s testimony without question. Our job is to determine if the trial court has been arbitrary in finding as he did in view of the record and the imponderables not shown by the record. While the transcript might favor appellant, this is one of those cases which can be better resolved by the trial judge. I believe he could have accepted appellant’s version and found for him, but I further believe he could reasonably reject appellant’s claim without being legally arbitrary and capricious. I, therefore, believe the judgment should be affirmed.
McDONOUGH, j., concurs in the views expressed by WOLFE, C. J., in his dissenting opinion.